NAUMAN S. SCOTT, District Judge.
This is an action brought under 7 U. S.C. § 2022 and 7 C.F.R. 273.10 for judicial review of a determination of the Food Stamp Review Officer denying the reapplication of a retail food store, Lizzie Dupre d/b/a Lizzie’s Store, to participate in the food stamp program. Trial was de novo under the provisions mentioned above.
There was little dispute as to the facts. The Officer in Charge of the Alexandria Field Office of the Food and Nutrition Service, Mr. K. Patrick Henry, testified that he personally explained the rules and regulations of the food stamp program to Mrs. Dupre. He testified from his records that during the calendar year 1970 Mrs. Dupre redeemed $9,670.50 worth of food stamps, and that during the period January, 1971 through October 1971 she redeemed $9,954.50 worth of food stamps. The evidence, including the books of Mrs. Dupre, showed that during 1970 and January 1971 through October 1971, the amount of food stamps redeemed by Mrs. Dupre exceeded her sales of eligible food items.
*1034Examination of the statutes, 7 U.S.C. § 2011 et seq., and the regulations, Chapter 11 of Title 7 of the Code of Federal Regulations, shows that the only legal method by which a participating retail food store can obtain food stamps is in return for the sale of eligible food items. Therefore, when the redemption of food stamps for a retail food store exceeds the amount of its sales of eligible food items, it is clear that such retail food store has violated the food stamp program in some manner.
In this case the redemption of food stamps by Mrs. Lizzie Dupre d/b/a Lizzie’s Store exceeded her sales of eligible food items during 1970 and January 1971 through October 1971. Accordingly, the determination of the Food Stamp Review Officer that the reapplication of Mrs. Lizzie Dupre d/b/a Lizzie’s Store should be denied was a valid determination, and is affirmed. The order of this Court staying the effect of the administrative action taken herein is dissolved.
Accordingly, judgment is rendered in favor of the United States affirming the decision of the Food Stamp Review Officer.